Quinn, Chief Judge
(concurring in the result):
I interpret paragraph 55 differently from the majority. It reads as follows:
“a. General. — If at any time during the trial it becomes manifest to the court that the available evidence as to any specification is not legally sufficient to sustain a finding of guilty thereof or of any lesser included offense thereunder, but that there is substantial evidence, either before the court or offered, tending to prove that the accused is guilty of some other offense not alleged in any specifica*345tion before the court, the court may, in its discretion, either suspend trial pending action on an application by the trial counsel to the convening authority for direction in the matter or it may proceed with the trial. In the latter event a report of the matter may properly be made to the convening authority after the conclusion of the trial.”
A careful analysis of the Manual indicates that “the court” refers, not to members of the court-martial, but rather to the presiding judge. In United States v Cambridge, 3 USCMA 377, 12 CMR 133, we pointed out that the Manual frequently uses “court” as meaning the law officer in a general court-martial, or the president of a special court-martial. Referring to the same point the Legal and Legislative Basis, Manual for Courts-Martial, United States, 1951, paragraph 57(6), page 72, says:
“Meaning of term ‘court.’ It was considered unduly burdensome to repeat in every instance involving an interlocutory question that the law officer of a general court-martial or the president of a special court-martial would rule. Accordingly, the manual states in many instances that a particular question is to be decided by the ‘court.’ Notwithstanding such statements, if the question is an interlocutory one, the law officer or president will rule as indicated in paragraph 57.”
Evidence of the true meaning of the Manual provision is found in the following phrases: (1) “At any time during the trial.” The only time a court-martial itself can determine the sufficiency of the evidence is when the case is finally presented to it for deliberation as to the guilt or innocence of the accused. At no other stage of the trial has it any power to act on the evidence except by way of voting to sustain or overrule the law officer’s action on a motion for a finding of not guilty. On the other hand, the presiding officer may conclude that the evidence is insufficient at any of several different stages of the trial, Thus, he may reach that conclusion at the end of trial counsel’s opening statement, or at the conclusion of the prosecution’s case, or at any time during the defendant’s case, or at the close of the entire case, and perhaps even during the court-martial’s deliberations on the findings. In the civilian practice, it is not' at all uncommon for a judge to advise counsel that if no further competent evidence is presented, he will be obliged, as a matter of law, to rule against him. (2) “Legally sufficient.” A court-martial is concerned with facts, not law as such. Conversely, the presiding officer or the judge has the exclusive responsibility of determining the legal principles involved in the case. (3) “Substantial evidence, either before the court or offered.” The court-martial can consider only evidence actually presented to it. It has absolutely no concern with “offered” evidence. Evidence is “offered” only to the law officer or to the president of a special court-martial for consideration. (4) “Suspend trial ... or .. . proceed with the trial.” This phrase clearly contemplates a continuance. A continuance is an interlocutory matter within the exclusive competence of the law officer. Article 40, Uniform Code of Military Justice, 50 USC § 615; United States v Knudson, 4 USCMA 587, 16 CMR 161. Moreover, the phrase implies that the question may arise at any stage of the trial. It therefore, clearly relates back to the first phrase. For the reasons stated in (1), this phrase also indicates that the action is to be taken by the law officer.
In view of my interpretation of paragraph 55, only the law officer, not the court-martial is authorized to proceed under the provisions of that paragraph. However, since the court-martial attempted to act under its provisions, the validity of its action must be considered, first, from the viewpoint of general practice, and second, in relation to the actual facts of the case.
As a general proposition, the provisions of paragraph 55 are contrary to the basic requirements of a fair and impartial trial. The triers of the facts cannot take sides, Nor, can they be made *346to serve the purposes of either the Government or the accused. Paragraph 55, however, attempts to make the court-martial the instrumentality of the prosecution. It constitutes the court an advisory body for the convening authority. The court is required to make a preliminary disclosure of its view that the evidence does not justify a conviction. Armed with this knowledge of the court’s inclination, the convening authority can continue the case until further evidence can be assembled. How many times can the court-martial give such advisory opinions? And, in the meantime, is it not possible for the convening authority to change the composition of the court so as to replace those who have doubts with those who might possibly take a different view of of the case? Manual, supra, paragraph 37. Would not such action constitute a second trial on the merits? These considerations among others, give a strong appearance of evil to the practice. This Court has said that the appearance of evil should be avoided as well as the evil itself. See United States v Walters, 4 USCMA 617, 16 CMR 191; United States v Parker, 6 USCMA 274, 19 CMR 400; and United States v Coulter, 3 USCMA 657, 14 CMR 75.
Moreover, we should condemn this procedure by the court-martial because it is fundamentally unfair. The triers of fact are authorized to provide the prosecution with an advisory opinion of their view of the evidence, but they cannot supply the accused with the same kind of information. A procedure which is so one-sided is unjust. And a judgment obtained by a practice which favors one side to the prejudice of the other should not be permitted. Consequently, this Court should not sanction general use of the provisions of paragraph 55 by a court-martial.
The court-martial in this case “invoked” paragraph 55. But is this action tantamount to a finding of not guilty? In my opinion, it is not. The circumstances under which the action was taken show that the court-martial did not intend to acquit the accused.
After deliberating for some time on the findings, the court-martial specifically requested that Cohen and Fisher be produced as witnesses. Trial counsel advised the court that the British police had been unable to locate these witnesses “for the time being,” and since the normal subpoena procedure required three weeks notice to the Royal Air Force “no effort was made to subpoena them at that time.” As I interpret the proceedings which followed, the court-martial invoked paragraph 55 for the purpose of either having Cohen and Fisher subpoenaed as witnesses, or of being definitely advised that any actual effort to subpoena them would be futile. By no means did the court-martial’s action amount to a declaration of not guilty. Neither did it constitute such a usurpation of the functions of the law officer as to make him a mere figurehead. Cf. United States v Berry, 1 USCMA 235, 2 CMR 141. In any event, the law officer affirmatively joined in the court-martial’s action by directing the trial counsel to convey the recommendation of the court to the convening authority. See United States v Self, 3 USCMA 568, 574, 13 CMR 124. Therefore, I concur in the conclusion that the action of the court-martial did not amount to a finding of not guilty, and I join in the affirmance of the decision of the board of review.